UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 26, 2012 ATC Venture Group, Inc. (Exact name of registrant as specified in its charter) Nevada 333-68570 42-1523809 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5929 Baker Road, Suite400 Minnetonka, MN 55345 (Address of principal executive offices, including zip code) (952) 215-3100 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On July 26, 2012, the Company issued a press release announcing its financial results for the three and nine months ended June 30, 2012.A copy of that press release is furnished as an exhibit to this report. Item 9.01 Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release, dated July 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ATC VENTURE GROUP, INC. By: /s/ Robert Davis Robert Davis Chief Executive Officer Date: July 31, 2012
